Case: 19-11208   Document: 00515394198   Page: 1   Date Filed: 04/24/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit


                                No. 19-11208
                                                                      FILED
                                                                  April 24, 2020
                              Summary Calendar
                                                                 Lyle W. Cayce
                                                                      Clerk
CHARISE L. LOGAN,

             Plaintiff - Appellant

v.

HOMELAND SECURITY; CENTRAL INTELLIGENCE AGENCY; UNITED
STATES DEPARTMENT OF DEFENSE; PRESIDENT TRUMP, Honorable;
GEORGE D. BUSH, Honorable; BARAK OBAMA, Honorable; MICHELLE
OBAMA, Honorable; GEORGE NLN; CALVIN B. DAVIS; WENDY LOGAN;
OVERLAND PARK KANSAS POLICE DEPARTMENT; ARLINGTON
POLICE DEPARTMENT; FORT WORTH POLICE DEPARTMENT;
BLOOMINGTON MINNESOTA POLICE DEPARTMENT; RICHFIELD
MINNESOTA POLICE DEPARTMENT; DON EILTS; EDMON
WITHERSPOON; US ARMY SIGNAL CORPS; UNITED STATES MARINE
CORPS; CITY OF GRAND PRAIRIE; DFW INTERNATIONAL AIRPORT;
BALLY'S FITNESS FOR LA FITNESS; WALMART; KROGER; EULESS
CAR AUCTION; CARMAX; A T& T STADIUM,


             Defendants - Appellees



                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:19-CV-1908
     Case: 19-11208      Document: 00515394198         Page: 2    Date Filed: 04/24/2020



                                      No. 19-11208
Before STEWART, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       Charise Logan appeals the district court’s judgment dismissing her
appeal as frivolous pursuant to 28 U.S.C. § 1915(e)(2). We AFFIRM.
                                             I.
       On August 9, 2019, Logan filed a 400-page pro se complaint in federal
district court seeking money damages for alleged violations of several federal
statutes related to cyber stalking, violence against women, computer hacking,
wire taps, obstruction of justice, and numerous other issues. She named as
defendants the Department of Homeland Security, the CIA, the United States
Department of Defense, President Trump, George Bush, Barack Obama,
Michelle Obama, Calvin B. Davis, Wendy Logan, the Overland Park Kansas,
Arlington, Fort Worth, Bloomington Minnesota, and Richfield Minnesota
Police Departments, Don Eilts, Edmon Witherspoon, the U.S. Army Signal
Corps, the United States Marine Corps, the City of Grand Prairie, DFW
Airport, “Bally’s Fitness for LA Fitness,” Walmart, Kroger, Euless Car Auction,
Carmax, and AT&T Stadium. Logan filed 523 pages of exhibits to accompany
her complaint. She asserted numerous claims against the named defendants
including but not limited to their “unauthorized testing” and monitoring of her
and that they used “cyberspace brainwashing video footage played into the
atmosphere” to monitor her and prevent her from obtaining employment. She
also claimed the defendants have targeted her in eleven different states and
have illegally accessed her motor vehicles through cyberspace to impair her
driving ability. She further claimed that the defendants use cyberspace to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
    Case: 19-11208        Document: 00515394198       Page: 3    Date Filed: 04/24/2020



                                     No. 19-11208
monitor her location with the intent to inject her with certain medical issues
and conditions such as diabetes, memory loss, herpes, and HIV. She further
alleged that various individuals impersonated her to deceive the public
regarding her mental health condition. The district court permitted Logan to
proceed in forma pauperis but withheld process pending judicial screening.
      On October 22, 2019, the district court summarily dismissed Logan’s
complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2) on grounds that it
“lack[ed] an arguable basis either in law or in fact.” Neitzke v. Williams, 490
U.S. 319, 325 (1989). Logan now appeals to this court. The essence of her
argument on appeal is that the district court erred in dismissing her complaint
as frivolous.
                                           II.
      “We review a district court’s dismissal of an in forma pauperis complaint
as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) for an abuse of discretion.”
Brewster v. Dretke, 587 F.3d 764, 767 (5th Cir. 2009). As noted by the district
court, “a claim may be dismissed as frivolous if it does not have an arguable
basis in fact or law.” Id. (citing Gonzales v. Wyatt, 157 F.3d 1016, 1019 (5th
Cir. 1998)).
                                           III.
      After considering the arguments as briefed on appeal, 1 and after
reviewing the record and the applicable law, we AFFIRM the district court’s
judgment dismissing Logan’s complaint as frivolous pursuant to 28 U.S.C. §
1915(e)(2).




      1   For obvious reasons, none of the named appellees have filed a response brief on
appeal.
                                            3